 1

 2                                                            CLERK, U.S. DISTRICT COURT

 3
                                                                   JAN - 9 2019
 4
                                                            nr {        -     --
                                                                        viCT J; G1LI i,R~d!A
 5
                                                                   /
 6

 7                                                                          Q~~O~`~
                            UNITED STATES DISTRICT COURT                     Se~,a ~a
                                                                              E`~              V.
 8
                       CENTRAL DISTRICT —EASTERN DIVISION                     ~~I?S'3
                                                                                    ~
 9
                                                                                   S~a~'
10
     LLUVIA TORRES,                        ~ Case Nos.: 5:18-CV-00658 SVW-SHK
11

12             Plaintiff,                    Hon. Judge Stephen V. Wilson

13     ~S.                                    ~(~.~J~i'~- D
14   BMW OF NORTH AMERICA,LLC; and           JOINT STIPULATION AND ORDER FOR
     DOES 1 through 10, inclusive,           DISMISSAL WITH PREJUDICE
15

16             Defendants.

17

18

19

20

21

22

23

24

25

26

27

28


                                   STIPULATION TO DISMISS
 1     TO THE HONORABLE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF

 2     RECORD:

 3            The parties to this action, acting through counsel, and pursuant to Federal Rules of Civil

 4     Procedure 41 hereby stipulate, in consideration of a negotiated settlement executed by them, to

 5     the Dismissal With Prejudice of this action, including all claims.

 6

 7     Dated: January 7, 2019
 8
                                                              /s/ Sharon Shin
 9
                                                      Sharon Shin
10                                                    LEWIS BRISBOIS
11                                                    633 W 5th Street, Suite 4000
                                                      Los Angeles, CA 90071
12                                                    Attorneys for Defendant BMW OF NORTH
                                                      AMERICA, LLC
13

14
       Dated: January 7, 2019                         CLINE, APC
15

16
                                                            /s/ Michael Devlin
17
                                                      Michael Devlin
18                                                    CLINE, APC
                                                      7855 Ivanhoe Ave, Ste 408
19                                                    La Jolla, CA 92037
                                                      Attorneys for Plaintiff
20

21

22
       Acknowledgment of Authority for E-signature: I, Michael Devlin, acknowledge that I have
23
       been given specific approval and authority from opposing counsel, Sharon Shin, to use an e-
24     signature for this document.

25 I

26

27

28

                                                        i
                                              STIPULATION TO DISMISS
 1                                                  ORDER

 2            The stipulation is approved. The entire action is hereby dismissed with prejudice.

 3

 4   Dated:          d

 5                                                              Hon. Judge Stephen V. Wilson

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        1
                                      ORDER REGARDING STIPULATION TO DISMISS
